                                                                                                                                                 11/11/20 4:53PM




                                                        UNITEDSTATESBANKRUPTCYCOURT

                                                                    DISTRICT OF ARIZONA                                        DEC 1 4 2020
  In re:
           Gregory Robert Jeans                                                     Chapter            13                       U.NITED_STATES
                                                                                                                             ^AN{<RUPTCY COURT.
                                                                                                                                ,




                                                                                    Case No.                            FORTHEDiSTRJCfOFARiiZONA

                                                       Debtor(s).
                                                      DECLARATIONRE: ELECTRONICFILING
 PART I - DECLARATION OF PETITIONER:

     I [We]       Gre o Robert Jeans               and                                    theundersigneddebtor(s), corporate officeror
partnershipmember,herebydeclareunderpenaltyofperjury thatthe mformationI havegivenmy attorney andtheinformation, includingsocial
securitynumbers,providedinthe completedpetition, lists, statements andschedulesis true andcorrect. I havereviewedandsignedeachofthe
foregoingcompleteddocumentsandmy attorneyhasprovidedmewitha signedcopyofeachto retainformy records.I consentto my attorney
 electronically filing the completed petition, lists, statements and schedules with the United States Bankruptcy Court. I understand that this
DECLARATIONRE:ELECTRONICFILINGis to befiledwiththe Clerkafterall schedulesandstatementshavebeenfiledelectronicallybut, in
no event, no laterthan21 daysafterthe datethepetitionwasfiledor, m the eventanextensionhasbeengranted,no laterthan7 daysafterthe
schedulesandstatements arefiled. I understandthatfailureto file the signedoriginalofthisDECLARATIONwill causemy caseto bedismissed
without further notice.

    [Ifpetitioneris anindividualwhosedebtsareprimarily consumerdebtsandhaschosento fileunderchapter7] I amawarethat I mayproceed
under chapter 7, 11, 12, or 13 of 11 United States Code, understand the relief available under each such chapter, and choose to proceed under chapter
7. 1 request reliefin accordancewiththe chapter specifiedin the petition..

 DATED:           November 11, 2020


 SIGNED:
                  Greg          obert Jeans
                  Debtor                                                               Joint Debtor




 SIGNED:

                 AuthorizedCorporate Officer or PartnershipMember

PART DE- DECLARATIONOF ATTORNEY:

    I declare as follows: The debtor(s) will have signed this form before I submit the petition, schedules and statements. I will give the debtor(s) a
copyofall forms andinformationto befiledwiththeUnitedStatesBankruptcyCourtandhavecompliedwithall otherrequirements inthemost
recent Interim Operating Order. If an individual, I have infonned the petitioner that [he or she] may proceed under chapter 7, 11, 12 or 13 of Title
11, United States Code, and have explained the relief available under each suffi chapter.

 DATED:          November 11, 2020
                                                                             Robin L. Dugas 022860
                                                                             Attorney for Debtor(s)
                                                                             11111 N. Scottsdale Rd., Ste. 225
                                                                             Scottsdale, AZ 85254
                                                                             602-279-1900 Fax:602-279-1920

                                            (FILEORIGINALWITHCOURT- DONOTFILEELECTRONICALLY)




Local Form 1007-1 (08/18)                                                  Declaration of Electronic Filing                                                 1

SoftwareCopyright (c) 1996-2020Best Case, LLC- www.bestaase.com                                                                         Best Case Bankruptcy
            Case 2:20-bk-12404-MCW                                Doc 19 Filed 12/14/20 Entered 12/14/20 14:14:38                         Desc
                                                                  Main Document    Page 1 of 1
